MEMORANDUM **
William S. Ellis, Jr., who claims an interest as an unsecured creditor in the estate of Chapter 11 debtor Upland Partners, appeals pro se from the district court’s order affirming the bankruptcy court’s orders awarding fees and costs to the Trustee, Richard Emery, and Trustee’s counsel, Lyle S. Hosoda & Associates, LLC, and rejecting Ellis’s challenge to the jurisdiction of the bankruptcy court. To the extent we have jurisdiction, it is pursuant to 28 U.S.C. § 158(d). We dismiss in part and affirm in part.
We lack jurisdiction in bankruptcy cases to hear interlocutory appeals from order awarding interim compensation and reimbursement. See Leichty v. Neary (In re Strand), 375 F.3d 854, 858 (9th Cir.2004) (interim awards are reviewable after final judgment).
Ellis’s challenge to the bankruptcy court’s jurisdiction is barred by the doctrine of res judicata. See Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 322 F.3d 1064, 1077 (9th Cir.2003).
DISMISSED in part; AFFIRMED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.